SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51523 MOGGLE, INC. (Exact name of registrant as specified in its charter) Delaware 35-2327649 (State or other jurisdiction of IRS Employer incorporation or organization) Identification No.) #111 Presidential Boulevard Suite 212 Bala Cynwyd, PA 19004 (Address of principal executive offices) (Zip Code) (215) 463-4099 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yeso No x The number of shares of the registrant's Common Stock, no par value, outstanding as ofSeptember 30 , 2010 was51,760,311 shares. C O N T E N T S Page Part I. FINANCIAL INFORMATION Item1. Financial Statements 1 Item 2. Management's Discussion and Analysis or Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Sales of Unregistered Securities 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 29 Item 1. Financial Statements Moggle, Inc. (A Development Stage Company) Financial Statements September 30, 2010 1 Moggle, Inc. (A Development Stage Company) CONTENTS PAGE BALANCE SHEETS 3 STATEMENTS OF OPERATIONS 4 STATEMENT OF STOCKHOLDERS' EQUITY 5 STATEMENTS OF CASH FLOWS 6 NOTES TO FINANCIAL STATEMENTS 7to 17 2 Moggle, Inc. (A Development Stage Company) Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other receivable - Prepaid expenses - Deferred costs - TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Less:accumulated depreciation OTHER ASSETS Deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ Notes payable - TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $.0001 par value; 2,000,000 shares authorized; none issued and outstanding at September 30, 2010 and December 31, 2009 - - Common stock, $ .0001 par value; 150,000,000 shares authorized; 51,760,311 and43,818,703 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid in capital Deficit accumulated during the development stage ) ) STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 3 Moggle, Inc. (A Development Stage Company) Statements of Operations For the period February 11, 2008 (Date of Inception) to September 30, 2010, For the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) Three Months Three Months Nine Months Nine Months Cumulative Ended Ended Ended Ended Since September 30, September 30, September 30, September 30, Inception SALES $
